DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,412,192 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 22-41 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 28 and 35 are similar in scope), the prior art doesn’t teach:  
gathering information items about the subject matter of at least one topic of the topics of the information received from the sources, the information comprising one or more images and any textual content attached to or associated with the one or more images; 
classifying the gathered information items, to determine one or more characteristics of the information items; 
retrieving one or more images related to the at least one topic selected according to input from the end-user of the system; and 
creating one or more combined images comprising an the avatar depicting the object and one or more background images selected from the retrieved one or more images according to the one or more characteristics and the input from the end-user of the system, for the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DONATONE US20130185106A1, LIN US20110157306A1, INDARAPU US20140280017A1, BHATIA US20130014222A1 and DILIP US20110179114A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612